Citation Nr: 9901512	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-38 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel




INTRODUCTION

The veteran had active service from March 1941 to December 
1944.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran was a prisoner of war, apparently of the 
German and Italian governments from March 1943 to June 1944, 
and he died in November 1991.

In November 1997, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development in the November 1997 Remand, 
continued its denial of the veteran's new and material claim.  
The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The cause of the veteran's death in November 1991 at age 
77 was acute myocardial infarction, with hypertension listed 
as a contributing cause.

3.  Neither cardiovascular disease nor hypertension was 
manifested in service or within one year thereafter, and 
neither condition was otherwise related to service.

4.  No medical evidence demonstrating that a service-
connected disability either caused, hastened, or contributed 
substantially or materially to the veteran's death has been 
submitted.




CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The appellant contends that the 
veteran's myocardial infarction and hypertension, which 
resulted in his death at age 77, developed as a result of 
ischemic heart disease, and that service connection should be 
established for this condition due to the veterans status as 
a former prisoner of war.  The appellant maintains 
essentially that the veterans treatment as a prisoner of war 
may have caused him to develop heart problems that led to his 
death.  The appellant also believes that the veterans 
service-connected chest wound may have caused damage to his 
heart muscle. 

The legal question to be answered initially is whether she 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If she has not presented a well-
grounded claim, her appeal must fail with respect to this 
claim and there is no duty to assist her further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  

As a preliminary matter, the Board notes that the veterans 
original service medical records are not available and may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  Under such circumstances, 
there is a heightened duty to search for medical information 
from alternative sources in order to reconstruct the service 
medical records.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  In response to the Boards 
November 1997 remand, the NPRC supplied the RO with Office of 
the Surgeon Generals Office records.  The NPRC also 
indicated that there were no other records available.  Thus, 
the Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  

The RO also asked the claimant to provide copies of service 
medical records, and any additional information about the 
claim.  The claimant was unable to provide any additional 
records.  Under these circumstances, where the appellant 
acknowledges the unavailability of medical records, the Board 
is not obligated under the duty to assist to seek them out.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Cf. Porter 
v. Brown, 5 Vet. App. 233, 237 (1993) ("VA had no duty to 
seek to obtain that which did not exist").  Therefore the 
Board finds that the RO has satisfied its duty to assist 
under Cuevas.

As will be explained below, the Board finds that the 
appellants claim is not well grounded and that it should be 
denied.  Thus, because the appellant has not submitted 
evidence of a well-grounded claim, no further development is 
required.

The veteran's available service personnel records reveal that 
the veteran was a prisoner of war.  The service medical 
records show no indication of heart disease.  A certificate 
of disability for discharge, dated in December 1944, notes 
that the veteran was recommended for discharge on account of 
a duodenal ulcer, but does not mention any heart problems.

Post-service treatment records and examination reports, both 
VA and private, show no diagnosis of heart disease.  
Hypertension was not diagnosed until many years after the 
veteran's separation from service.  On VA examination in 
April 1945, the veteran's cardiovascular system was found to 
be normal.  VA X-ray results from May 1950 were unremarkable 
for heart abnormality. 

The veterans private physician, W.A. Erwin, M.D., provided 
outpatient treatment notes from the late 1980s and early 
1990s.  The treatment notes are negative for heart 
abnormality or hypertension.  In the last entry, dated in 
early November 1991, shortly before the veterans death, Dr. 
Erwin indicated that the veterans heart was OK.  The 
carotids were 3+ pulses with no bruit, and the veterans 
blood pressure was 160/76.  

About ten days later in November 1991, the veteran collapsed 
and his heart was in asystole, according to a Miami Valley 
Center Emergency Room report.  In other words, his heart 
stopped beating.  The report noted that the veteran had no 
history of heart disease, but he did have a history of 
hypertension.

The veteran's death certificate shows that he died on 
November [redacted], 1991.  The immediate cause of his death was 
listed as acute myocardial infarction, with hypertension 
listed as a contributing cause.  The death certificate also 
showed that no autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for a duodenal ulcer, rated as 10 percent disabling, 
residuals of a shell fragment wound of the right chest, rated 
as 10 percent disabling, and residual scarring from shell 
fragment wounds, rated as noncompensable.  His combined 
service-connected disability rating was 20 percent.

Service connection for the cause of the veteran's death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312.  According to 38 U.S.C.A. § 1110, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of heart disease in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113;  38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  Two discrete types 
of evidence must be present in order for a claim for service 
connection for the cause of a veterans death to be well 
grounded:  (1) There must be evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence; and (2) There must 
be competent evidence of a nexus between the inservice injury 
or disease and the cause of the veterans death.  Such a 
nexus must be shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The service medical records and medical records for many 
years after service show no diagnosis of or treatment for 
heart disease.  While the November 1991 Mercy Hospital 
Emergency Room report noted a history of hypertension, there 
is no medical evidence of record supporting it.  
Additionally, there is no medical evidence to relate the 
veteran's acute myocardial infarction or hypertension to his 
service.

While the appellant contends that the veteran's myocardial 
infarction and hypertension, which resulted in his death at 
age 77, developed as a result of ischemic heart disease, and 
that service connection should be established for this 
condition due to the veterans status as a former prisoner of 
war, she has offered no medical evidence to show any causal 
relationship.  Likewise, she has offered no medical evidence 
to show that the veterans service-connected chest wound 
caused damage to his heart muscle.  The medical evidence of 
record makes no mention of such a causal relationship between 
either the veteran's service-connected duodenal ulcer or 
residual shell fragment wounds and his cause of death.  
Rather, the death certificate listed the cause of death as 
myocardial infarction with hypertension contributing but not 
resulting in the cause of death.  Further, cardiovascular 
disease, including hypertension, is not one of the medical 
conditions which is presumed to be related to prisoner of war 
status under 38 C.F.R. § 3.309(c) (1998).  It cannot be 
concluded that the veteran had beri-beri heart disease in the 
absence of evidence of localized edema during captivity. Id.

The only indication of any relationship between the veteran's 
service-connected  problems and his death are the appellant's 
own unsupported allegations that the veteran's myocardial 
infarction and hypertension were caused by his service-
connected duodenal ulcer, residual shell fragment wounds, or 
his status as a former prisoner of war.  She has not 
submitted any medical opinion or other medical evidence which 
supports her claim.  This is insufficient evidence to make 
her claim well grounded.  A layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu, 2 Vet. App. at 494 (1992). See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

The Board acknowledges the appellants belief that VA has not 
assisted her in developing her claim because all necessary 
medical records have not been obtained for consideration.  As 
noted previously, however, while the veterans complete 
service records are missing, the Board finds that VA has met 
its duty to assist by requesting the veterans service 
records from the NPRC and from VA medical facilities.

The evidence now of record fails to show a link between the 
myocardial infarction and hypertension that caused the 
veteran's death and his period of service or any incident of 
service origin.  It also fails to show that any service-
connected disabilities caused or contributed substantially or 
materially to cause or hasten his demise.  Thus, this claim 
may not be considered well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312.  Since the claim is not well grounded, 
it must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995).
 

ORDER

Service connection for the cause of the veterans death is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
